DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-12, 15, 16, 20-29, 31, 33, 58, and 59 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, King et al. (“A high-thoughput microfluidic real-time gene expression living cell array”) discloses:
a. generating a plurality of fluorescence activity images of a sample contained within a sample container, wherein the sample includes biologically active cells, and wherein each image of the plurality of fluorescence activity images comprises a respective plurality of pixel values, each pixel value corresponding to a respective pixel location within an image frame (p84-85 “Image analysis and quantification”, obtaining fluorescence responses with pixels);
b. generating a fluorescence range image from the plurality of fluorescence activity images, wherein generating a fluorescence range image from a plurality of fluorescence activity images comprises determining a plurality of pixel values for the fluorescence range image, and wherein determining a given pixel value for the fluorescence range image comprises determining a range of a set of pixel values, from each of the plurality of fluorescence activity images, that have pixel locations corresponding to a pixel location of the given pixel value within the image frame (see p84-85 “Image analysis and quantification”, generating normalized fluorescence response, wherein each pixel of the normalized fluorescence response is calculated using Fij_max and Fij_min);
However, King does not disclose: c. based on the fluorescence range image, determining a location, relative to the image frame, of one or more active objects within the sample container during a corresponding period of 3time, wherein each of the one or more active objects is a portion of at least one respective biologically active cell present within the sample during the corresponding period of time; and d. for each active object of the one or more active objects within the sample container during the corresponding period of time, determining a respective activity level of each of the one or more active objects across the corresponding period of time. Similar reasons apply to claims 9 and 33.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668